DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/131098.
The instant claims are product-by-process claims; however, if the product in the product-by-process claim is the same as or obvious from product or process of the prior art, the claim is unpatentable even though the prior product was made by a different process; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The reference discloses the compound recited in the instant claims (page 209), thereby anticipating the instant claims.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/015445.
The instant claim is drawn to a process for preparing 1,2,3,5,6,7-hexahydro-s-indacen-4-amine comprising one or more of the steps recited therein.  The reference discloses a process for preparing said compound, the method comprising at least one of the steps recited in the instant claim (pages 65 and 66).  As such, the instant claim is anticipated by the reference’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131098.
The instant claims are drawn to the compound N-((1,2,3,5,6,7-hexahydro-s-indacen-4-yl) carbamoyl)-1-isopropyl-1H-pyrazole-3-sulfonamide or a salt thereof, wherein the compound has a HPLC purity of 98% or more.  The reference teaches said compound having a HPLC purity of 95.57%.  The examiner does not find that the claimed purity represents a patentable distinction over the compound disclosed in the reference.  When claiming a purer form of a known compound, it must be demonstrated that the purified, or more pure material possess properties and utilities not possessed by the unpurified or less pure compound.  Ex parte Reed, 135 USPQ 34, 36 (P.O.B.A. 1961).  Moreover, a person having ordinary skill in the art would be able to use known methods for purification, e.g. filtration, recrystallization, chromatography, etc. to produce a compound having a higher degree of purity, if so desired.  Therefore, the instant claims are rendered obvious over the compound taught by the cited reference.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5, 7, and 11-14 are drawn to a process for preparing N-((1,2,3,5,6,7-hexahydro-s-indacen-4-yl) carbamoyl)-1-isopropyl-1H-pyrazole-3-sulfonamide or a salt thereof, wherein the process comprises the use of a novel compound, 1-isopropyl-3-(alkoxycarbonylaminosulfonyl)-1H-pyrazole as a reactant.  Claims are also drawn to the novel compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622